—In a custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Rockland County (Garvey, J.), entered June 22, 1998, which granted permanent custody of his son, Keith Harris; to the petitioner.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Family Court that the requisite “extraordinary circumstances” exist to justify depriving the appellant of custody of his son, Keith Harris (see, Matter of Bennett v Jeffreys, 40 NY2d 543, 544), and that Keith’s best interests lie in granting custody to the petitioner, who is not Keith’s biological mother (see, Matter of Bennett v Jeffreys, supra; Eschbach v Eschbach, 56 NY2d 167).
The appellant is currently incarcerated upon his conviction of charges arising from his sexual abuse of the petitioner’s daughter. Based upon that conviction, the Family Court made findings of sexual abuse and derivative neglect against the appellant (see, Matter of Carosi v Bloom, 225 AD2d 692). Moreover, the appellant’s son, Keith Harris, who is now 15 years old, has resided with the petitioner, who is the appellant’s paramour, since 1990. Keith’s younger brother and the petitioner’s other children also reside with the petitioner. Moreover, Keith has developed a close and loving relationship with the petitioner, and expressed his desire to remain in her home. *218Neither the child’s biological mother nor any other party petitioned for custody.
Contrary to the appellant’s further contention, the record demonstrates that he received meaningful representation in this proceeding (see, Family Ct Act § 262 [a] [v]).
The appellant’s remaining contentions are without merit. S. Miller, J. P., Ritter, Florio and H. Miller, JJ., concur.